Citation Nr: 1016851	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to herbicides in service.

2.  Entitlement to service connection for left heel bone 
cyst, to include as secondary to exposure to herbicides in 
service.
.

3.  Entitlement to service connection for spinal stenosis, to 
include as secondary to service-connected pilonidal cyst.

4.  Entitlement to service connection for arthritis of the 
lumbar spine, to include secondary to service-connected 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran perfected appeals on service 
connection claims for bilateral hearing loss and tinnitus.  
During the pendency of the appeal, the Veteran was granted 
service connection for these two issues in a September 2009 
rating decision.  The Veteran has not yet filed any notice of 
disagreement or substantive appeal with that rating decision; 
therefore, the Board does not have jurisdiction over those 
issues at this time.

The Veteran testified at a Board hearing before the 
undersigned in March 2010.  A transcript of that hearing is 
of record.

The issues of service connection for left heel bone cyst, 
spinal stenosis, and arthritis of the lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during his 
active military service with the 552nd Military Police 
Company.

2.  The Veteran is not shown to have any currently diagnosed 
chronic skin disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a skin 
disability, to include as secondary to exposure to herbicides 
in service, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The VCAA requires VA to notify the Veteran of what 
information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a 
July 2006 letter in connection with his claim.  Such letter 
apprised the Veteran of the information and evidence needed 
to substantiate his claim for service connection, as well as 
what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA.  That 
letter additionally informed the Veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  See Dingess, 
supra.  

 
Regarding VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, private 
treatment records, a transcript of the Veteran's March 2010 
Board hearing, and statements by the Veteran and his 
representative in support of his claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Again, the Veteran is claiming service connection for a skin 
disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, a veteran who served in the Republic of Vietnam 
during the period from January 9, 1962, to May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  VA 
has stated that "service in the Republic of Vietnam" includes 
service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 
2001); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
(confirming VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  The following diseases shall be service connected if 
the Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2009).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  The United States Court of Appeals 
for the Federal Circuit has held, however, that a claimant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, the Veteran's Form DD-214 indicates that he was 
a military police officer with the 552nd Military Police 
Company during his period of active service.  The Veteran was 
awarded the Vietnam Service and Campaign Medals for his 
service.  Although neither of those medals specifically 
indicates that the Veteran served on the landmass of the 
Republic of Vietnam, official sources confirm that the 552nd 
Military Police Company was assigned to the Republic of 
Vietnam during the period of the Veteran's active duty 
service.  Accordingly, the Board finds that the Veteran is 
presumed to have been exposed to herbicides during active 
service.  See 38 U.S.C.A. § 1116, see also Haas, supra.

Although exposure to herbicides is conceded here, a grant of 
service connection is still not warranted.  The record fails 
to establish that the Veteran has any disability listed under 
38 C.F.R. § 3.309(e), precluding an award on a presumptive 
basis.  In fact, the competent medical evidence fails to 
demonstrate any chronic skin disability during the appeal 
period, as will be discussed below.  

The record contains a May 2000 VA treatment report indicating 
an active prescription for clotrimazole 1% topical cream, 
which the Veteran was instructed to apply to his feet twice a 
day for three weeks.  Since that time, no other treatment is 
shown and no diagnosis of any skin disability has ever been 
rendered.  In fact, VA clinical records in 2009 indicate 
normal skin findings.

It is acknowledged that the Veteran is competent to report 
observable skin symptoms.  Layno v. Brown, 6 Vet. App. 465 
(1994).  In this regard, the Veteran testified at his March 
2010 hearing that he had dry skin on his right hand and feet.  
He further testified that his hands were dry, cracked, and 
would bleed.  

In general, as a lay person, the Veteran lacks the requisite 
credentials to provide a diagnosis for his reported skin 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In this case, the factors set forth under Jandreau are not 
applicable.  Thus, while the Board does not dispute the 
Veteran's statements as to his described skin symptoms, there 
is no medical evidence demonstrating any chronic disability 
at any time within the period on appeal.  

Again, the only reference to treatment for a skin disorder 
was in May 2000, 10 years ago and 5 years before the Veteran 
raised the instant claim.  Moreover, as explained above, his 
own statements regarding observable symptoms, standing alone, 
do not establish current chronic disability.  Therefore, the 
record fails to demonstrate a current skin disability and the 
Board must therefore deny the claim.
Brammer v. Derwinski, 3 Vet. App. 223 (1995).

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a skin disability is denied.


REMAND

As noted above, the Board finds that the Veteran is presumed 
to have been exposed to herbicides as a result of his service 
in the Republic of Vietnam.  See 38 U.S.C.A. § 1116.  From 
his March 2010 hearing testimony, he is contended that his 
left heel cyst may be attributable to his herbicide exposure.  
In this regard, it is noted that the claimed heel disorder is 
not among the diseases listed under 38 C.F.R. § 3.317, 
precluding a grant of service connection on this basis.  
However, his presumed exposure to herbicides remains relevant 
in this appeal, as the Veteran is still permitted to 
establish service connection with proof of direct causation. 
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Given the Veteran's contentions, and given that an opinion 
linking his current heel disorder to herbicide exposure would 
serve as a basis for a grant of direct service connection, 
the Board finds that a VA examination is necessary in order 
to adjudicate the claim of service connection for a left heel 
bone cyst.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

With respect to the Veteran's spinal stenosis and lumbar 
arthritis claims, the Board finds that VA clinical records 
dated in 2009 establish both diagnoses.  Additionally, 
the Veteran is also currently service-connected for scarring 
from a pilonidal cyst that he had in service.  He has 
asserted in his statements and in hearing testimony at that 
his pilonidal cyst internally ruptured during service.  He 
was never treated for the cyst in service, except for being 
given pain medication.  He further testified that he had read 
medical literature indicating that his lumbar spine 
conditions could be related to the internal rupturing of his 
pilonidal cyst.  He noted that the article was written by Dr. 
P.G. and Dr. D.; a copy of that article is not of record.

The Veteran also testified that he slipped and fell on his 
tailbone during basic training.  He testified that he did not 
seek treatment at that time.  However, VA treatment records, 
particularly the February 2007 VA scars examination, noted 
that the Veteran had back surgery in 1983 and 1993.  The 
Veteran reported at that time having had low back pain since 
1972 - after discharge from service in 1969 - and that he 
had a tailbone fall in 1978.  

In light of the above contentions, the Board finds that the 
spine claims must be remanded, as a VA examination is 
necessary to adjudicate those claims.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon, supra.

The medical history also discloses that the Veteran had a 
traumatic work-related injury at some point, which resulted 
in a herniated disk.  He filed a Workers' Compensation claim 
on that injury while he was working for a company in Ohio.  
The Board notes that private treatment records which 
encompass the 1993 back surgery are of record.  However, 
neither treatment records for the back surgery in 1983, nor 
any of the documents for the Veteran's Workers' Compensation 
claim are of record.  Accordingly, the Board finds that those 
records should be identified and obtained if possible.  See 
38 C.F.R. § 3.159(c) (2009).

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment 
records from the Erie VA Medical Center 
and any other VA outpatient facility 
which has treated the Veteran for the 
left foot and lumbar spine since July 
2009.

2.  Ask the Veteran to identify the 
facility that performed his back surgery 
in 1983, and to identify any other 
treatment he may have received since his 
reported onset of lower back pain in 
1972.  After securing the proper 
authorization, VA should attempt to 
obtain those records on the Veteran's 
behalf.  If VA is unable to obtain those 
identified records, the Veteran should be 
so informed so he may attempt to obtain 
those records on his own behalf.

3.  Obtain any documents and underlying 
treatment records in connection with the 
Veteran's Workers' Compensation claim 
that he filed while working at Bow/Socket 
in Ashtabula, Ohio.  Any negative search 
result must be noted in the record and 
communicated to the Veteran.

4.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded a VA podiatry 
examination to determine the current 
nature of the Veteran's claimed left heel 
bone cyst and for an opinion as to 
whether such is related to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
conducted and the results reported in 
detail.  

After review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran has a 
left heel bone cyst, interosseous lipoma, 
a residual of either, or any other left 
heel disorder.  The examiner should opine 
as to whether any diagnosed left heel 
disorder at least as likely as not (50 
percent probability or greater) arose 
during service or is otherwise related to 
service, to include herbicide exposure.  
The examiner should take as conclusive 
fact that the Veteran was exposed to 
Agent Orange and other herbicides as a 
consequence of his military service when 
commenting on the etiology of any left 
heel disorder found.  A rationale for any 
opinion expressed should be provided.  If 
the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

5.  The Veteran should also be afforded a 
VA orthopedic examination to determine 
the current nature of the Veteran's 
claimed lumbar spinal stenosis and 
arthritis and for an opinion as to 
whether such are related to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
conducted and the results reported in 
detail.  

After review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran has a 
current lumbar spine disorder.  The 
examiner should opine as to whether any 
diagnosed lumbar spine disorder at least 
as likely as not (50 percent probability 
or greater) arose during service or is 
otherwise related to service.  The 
examiner should also comment on whether 
these two disorders are part of the same 
disease process, and if so should state 
if the symptoms of each are entirely 
overlapping or if they each involve some 
distinct manifestations.  

The examiner must further opine whether 
it is at least as likely as not that any 
current lumbar spine disability is 
proximately due to or the result of the 
Veteran's service-connected pilonidal 
cyst.  The examiner should also state 
whether it is at least as likely as not 
that any current lumbar spine disability 
has been aggravated (i.e., permanently 
worsened) as a result of the pilonidal 
cyst.

A rationale for any opinion expressed 
should be provided.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

6.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims for 
service connection for left heel bone 
cyst, and lumbar spinal stenosis and 
arthritis.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


